       Case 3:20-cv-05061-LC-EMT Document 7 Filed 07/20/20 Page 1 of 2



                                                                          Page 1 of 2
            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
JOSEPH JACKSON,
     Plaintiff,

vs.                                          Case No.: 3:20cv5061/LAC/EMT

OFFICER JOSEPH GUNN, et al.,
     Defendants.
__________________________/
                                     ORDER
      The Chief Magistrate Judge issued a Report and Recommendation on June 18,

2020 (ECF No. 6).         Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Chief Magistrate Judge’s Report and Recommendation (ECF No.

6) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.
        Case 3:20-cv-05061-LC-EMT Document 7 Filed 07/20/20 Page 2 of 2



                                                                      Page 2 of 2
       3.     The clerk is directed to close this case.

       DONE AND ORDERED this 20th day of July, 2020.




                                  s /L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5061/LAC/EMT
